HARRIS, J.
This juvenile waived his right to counsel and pled guilty to the charge. After sentencing, he appealed claiming the record does not reflect that his rights of counsel were explained to him prior to waiver. Because the recording device failed, this record is not complete.
The State concedes that the record must establish a knowing and voluntary waiver of the right to counsel and further concedes that “it is impossible to determine the knowing and voluntary nature of his waiver from the face of the record.” We reverse for further proceedings. See E.C.H. v. State, 751 So.2d 776 (Fla. 5th DCA 2000).
REVERSED and REMANDED.
PETERSON and GRIFFIN, JJ., concur.